In an action to recover damages for personal injuries alleged to have been caused by defendant Martin’s negligence in the operation of an automobile, causing it to jump the curb and strike the infant plaintiff while she was standing on the sidewalk awaiting a bus, the defendants appeal from an order of the Supreme Court, Queens County, dated February 17, 1960 (and entered Feb. 19, 1960), granting summary judgment in favor of plaintiffs, pursuant to rule 113 of the Rules of Civil Practice. Order reversed, with $10 costs and disbursements, and motion denied, without costs. Defendants claim that the driver of the automobile was confronted with an emergent situation. In our opinion, it was error to determine summarily on motion, on this record, that plaintiffs’ causes of action *790were established sufficiently to warrant the court as a matter of law in directing judgment in their favor (cf. Gerard v. Inglese, 12 A D 2d 381). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.